DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claim 22 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2017/074984 A1 (hereinafter Rowe et al.).
As for claim 22, Rowe et al. discloses in Figs. 3-5, for example, a medical device cleaning tool (the cleaning tool can clean an endotracheal tube (ETT) 400), comprising: a housing defined by base component A, top component B and sheath C (Fig. 5), comprising a first portion B and a second portion A (base component A); a chamber (i.e., a space or opening) formed within the second portion A of the housing (since elongate member D is advanced through sheath C and then in/through base component A and then into the ETT 400; Fig. 5), the chamber A defining an opening at a distal end of the housing (implicit because auger D is inserted into the ETT 400 and/or ETT 400 is fitted to/with base component A); and an elongate member defined by auger D disposed within the housing A, B, C, wherein a first portion of the elongate member D is secured within the first portion B of the housing (auger D fitted into first portion B of the housing by two opposing guide teeth of first portion B positioned in key ways or grooves D1 or D2 of auger D; paragraph [0056]) and a second portion of the elongate member D extends (or ultimately extends) into the chamber A (paragraphs [0054]-[0060] and more particularly paragraph [0059]).

Allowable Subject Matter
5.	Claims 1-17 and 21 are allowed.
	Claims 1 and 13 (along with dependent claims 2-12, 14-17 and 21) are allowable over the prior art since the prior art fails to adequately teach or suggest all of the recited limitations of claim 1 or claim 13, in particular, wherein the housing includes a decreasing diameter taper from the first portion of the housing to the second portion of the housing.
	Upon further consideration, previously withdrawn claims 13-17 have been rejoined and are deemed allowable as (independent) claim 13 includes all the limitations of allowable (independent) claim 1.
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 23 includes allowable subject matter similar as that stated for claims 1 and 13 above.

Conclusion
6.	Applicant's arguments filed 28 June 2022 have been fully considered but they are not persuasive. Applicant’s arguments are deemed adequately addressed and explained in the above art rejection to claim 22.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL E CHIN whose telephone number is (571)272-1270. The examiner can normally be reached M-F 1-10pm; First Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





							/RANDALL E CHIN/                                                                                                     Primary Examiner, Art Unit 3723